PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel.
 And it appearing that the findings of the Board are supported by substantial evidence (Westinghouse Electric & Mfg. Co. v. National Labor Relations Board, 2 Cir., 112 F.2d 657, 660, affirmed 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108; National Labor Relations Board v. Southern Bell Telephone & Telegraph Co., 319 U.S. 50, 60, 63 S.Ct. 905, 910, 87 L.Ed. 1250);
And it also appearing that paragraph 2(b) (3) of the order of the National Labor Relations Board orders the respondents to post a notice declaring among other things that respondents’ employees “are free to become or remain members of Oil Workers International Union, affiliated with the Congress of Industrial Organizations, and Oil Workers International Union, Local 346, affiliated with the Congress of Industrial Organizations,” and does not declare that respondents’ employees are free to become or remain members of any other labor organization;
And it appearing that section 7 of the National Labor Relations Act, 29 U.S.C.A. § 157, expressly provides that “employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing * * * ; ”
And it appearing that the clause of the order above quoted by implication authorizes respondents’ employees to join one organization only:
It is ordered that paragraph 2(b) (3) of the order of the National Labor Relations Board be amended by adding after the words “Oil Workers International Union, Local 346, affiliated with the Congress of Industrial Organizations,” the following phrase, to-wit: “or are free to join or organize any union they choose, whether or not it is affiliated with a national organization.” Cf. Westinghouse Electric & Mfg. Co. v. National Labor Relations Board, 2 Cir., 112 F. 657, 660.
It is ordered that paragraph 1(d) of the National Labor Relations Board order be eliminated. National Labor Relations Board v. Express Publishing Co., 312 U.S. 426, 61 S.Ct. 693, 85 L.Ed. 930; National Labor Relations Board v. American Rolling Mill Co., 6 Cir., 126 F.2d 38.
It is further ordered that as so amended, the order of the Board be enforced.